Citation Nr: 0841807	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-36 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability, including tendonitis.

2.  Entitlement to service connection for joint pain as a 
chronic disability resulting from undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1989 to June 
1992.  This veteran also has unspecified periods of National 
Guard service, through July 2004.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

The issue of service connection for joint pain as a chronic 
disability resulting from undiagnosed illness is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

In his March 2004 notice of disagreement, the veteran 
requested service-connection for PTSD.  This matter is 
referred to the RO for the appropriate development.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations from October 1990 to April 1991.

2.  Chronic right foot disability, including tendonitis was 
not present in service and is not otherwise related to active 
duty. 


CONCLUSION OF LAW

Chronic right foot disability, including tendonitis was not 
incurred in or aggravated by active military service, or 
inactive or active duty for training.  38 U.S.C.A. §§ 101 
(24), 1110, 1131, 5103-5103A, 5107 (West 2002); 38 CFR 
§§ 3.102, 3.159, 3.303 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondences dated August 2002 and December 2003, the 
agency of original jurisdiction (AOJ) notified the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2008).  Specifically, the AOJ notified the veteran 
of information and evidence necessary to substantiate his 
claim for service connection.  He was notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  
Although the veteran has not received notice regarding the 
process by which an initial disability rating or effective 
date is established, as service connection is denied, any 
question as to these issues is moot, and there can be no 
failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Beginning in August 2002, the AOJ requested copies of the 
veteran's service treatment records for the period of active 
duty from August 1989 through June 1992.  They followed-up in 
February 2003, again requesting copies of the veteran's 
service treatment records from his active duty period and 
National Guard service.  In February 2003, the AOJ also 
requested the veteran's assistance in obtaining his records.  
In October 2003, a negative response was received regarding 
the availability of the service treatment records for the 
veteran's active duty period.  Based upon this information, 
further efforts to obtain the service treatment records are 
unwarranted.  The veteran's service treatment records during 
his National Guard service are the only available records.

A medical examination and opinion was not obtained in this 
case.  Here, the current medical evidence confirms a 
diagnosis of tendonitis.  However, the veteran's available 
service treatment records are negative for complaints, 
treatment or diagnosis of the disorder.  Furthermore, there 
is no true indication that it is associated with service.  
Therefore, further development is not required.  The duty to 
assist has been satisfied.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The duty to assist has been 
fulfilled.

Service Connection

The veteran seeks service connection for a right foot 
disability.  He contends he injured his foot during his 
National Guard duty, while road marching.  In order to 
establish direct service connection, three elements must be 
satisfied.  There must be medical evidence of a current 
disability; medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
linking the current disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2007); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999). 

Specific to disabilities claimed to be due to National Guard 
service, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002). 

During a December 2002 treatment examination by a private 
physician, the veteran reported his complaints of pain and 
swelling in the right foot.  By way of history, he stated 
beginning in March 2002, he could barely walk and was not 
sure why.  He felt it was due to walking on a lot of rocks.  
He claimed he put up with the pain since then until he 
noticed swelling.  Following examination and x-rays, which 
were essentially normal, he was diagnosed with right 
posterior tibialis tendinitis.  Therefore, there is evidence 
of a current disability.

The next element for consideration is that of an in-service 
incurrence.  The veteran's service treatment records for his 
active duty from August 1989 to June 1992 are unavailable.  
Regardless, he does not argue that his current disability is 
due to active duty.  Rather, he contends it is due to 
marching while in the National Guard.  His records from the 
Army National Guard from April 1992 to March 2004 have been 
reviewed.  Tendonitis must be shown to have been incurred or 
aggravated while on a period of active duty for training.  

The veteran's May 1992 enlistment examination into the 
National Guard was negative for any complaints, treatment or 
diagnosis of tendonitis.  His medical records during his 
National Guard service indicate he sought treatment around 
July 2002, with complaints of right foot pain.  He reported 
twisting his right ankle around March 2002.  No diagnosis was 
given at that time.  He was referred for an orthopedic 
consultation.  

The veteran contends that his symptoms manifested during 
active duty training.  However, based on the history he 
supplied when seeking treatment, the evidence does not 
support his contention, or reveal that the veteran's 
disability is directly related to service.  There is no 
showing from the record that he was on active duty for 
training or inactive duty for training when his symptoms had 
their onset.  Lay statements found in medical records when 
medical treatment was being rendered may be afforded greater 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997).  His statements made contemporaneous to treatment are 
more credible than his later allegations made to support his 
claim for compensation.   

An April 2002 private medical record indicates the veteran 
described discomfort in both feet when getting up in the 
morning.  He did not relate any specific instance or injury, 
but stated he found some relief when he purchased new work 
boots.  The physician's impression was his discomfort could 
possibly be due to his worn boots which provide an increased 
lateral instability.  Also, the July 2004 notification of 
medical disqualification from the National Guard indicates 
that the veteran was referred to the Physical Evaluation 
Board for a non-duty related condition.  

In conclusion, a preponderance of the evidence is against a 
finding that the veteran has a right foot disability that is 
causally related to service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Service 
connection for a right foot disability is denied.


ORDER

Service connection for chronic right foot disability, 
including tendonitis is denied.


REMAND

The veteran is also seeking service connection for joint pain 
as a chronic disability resulting from undiagnosed illness 
based on his service in SWA.  The veteran has confirmed 
service from October 1990 to April 1991.  

The medical evidence shows the veteran began complaining of 
multiple joint pains in October 2001.  The private 
physician's impression was polyarthralgia and fatigue, of 
unknown etiology.    His records also reveal a medical 
discharge from the National Guard due to his persistent 
complaints of joint pain in July 2004.  

Based on the foregoing, the Board finds that a VA examination 
is necessary to obtain a nexus opinion to ascertain the 
etiology of the veteran's joint pain.  A remand is necessary.

The notice requirements under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008) have been interpreted 
to apply to all aspects of service connection claims, to 
include disability rating and effective date elements of the 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Corrective notice should be sent to the veteran to 
so comply.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for service connection for joint 
pain as a chronic disability, to include 
the rating criteria by which a disability 
granted service connection will be 
evaluated and how the effective date of 
that grant will be assigned.  
2.  Schedule the veteran for a VA general 
medical  examination to determine the 
nature and etiology of his multiple joint 
pain.  The claims file must be made 
available to the examiner for review.

The examiner must list all diagnosed 
conditions and state what symptoms, 
abnormal physical findings and abnormal 
laboratory tests results are associated 
with each; and state if there are 
symptoms, abnormal physical findings, or 
abnormal laboratory test results, that 
have not been determined to be part of 
known clinical diagnosis.  Describe the 
onset, frequency, duration and severity of 
all complaints and whether they are 
chronic in nature.  For any diagnosed 
disability exhibited, the examiner is 
asked to render an opinion as to whether 
there is a 50 percent probability or 
greater that it is related to active 
service.  A rationale for any opinion 
offered is required.  The entire claims 
file must be considered, and the examiner 
should reconcile any opinion with the 
National Guard service treatment records 
reflecting complaints of joint pain in 
March 2004, and the October 2001 and 
January 2004 private medical reports that 
are marked with yellow tabs and located in 
the envelope marked "SMRs".

3.  Thereafter, readjudicate the issue of 
service connection for joint pain as a 
chronic disability due to an undiagnosed 
illness.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


